Exhibit 99.3 1 1 NYSE MKT: ELLO; TASE: ELOM 2 2 Disclaimer General: The information contained in this presentation is subject to, and must be read in conjunction with, all other publically available information, including our Annual Report on Form 20-F for the year ended December 31, 2013, and other filings that we make from time to time with the SEC. Any person at any time acquiring securities must do so only on the basis of such person’s own judgment as to the merits or the suitability of the securities for its purpose and only based on such information as is contained in such public filings, after having taken all such professional or other advice as it considers necessary or appropriate in the circumstances and not in reliance on the information contained in the presentation. In making this presentation available, we give no advice and make no recommendation to buy, sell or otherwise deal in our shares or in any other securities or investments whatsoever. We do not warrant that the information is either complete or accurate, nor will we bear any liability for any damage or losses that may result from any use of the information. Neither this presentation nor any of the information contained herein constitute an offer to sell or the solicitation of an offer to buy any securities. No offering of securities shall be made in the United States except pursuant to registration under the U.S. Securities Act of 1933, as amended, or an exemption therefrom. No offering of securities shall be made in Israel except pursuant to an effective prospectus under the Israeli Securities Law, 1968 or an exemption from the prospectus requirements under such law. Historical facts and past operating results are not intended to mean that future performances or results for any period will necessarily match or exceed those of any prior year. This presentation and the information contained herein are the sole property of the company and cannot be published, circulated or otherwise used in any way without our express prior written consent. Information Relating to Forward-Looking Statements: This presentation contains forward-looking statements that involve substantial risks and uncertainties. All statements, other than statements of historical facts, included in this presentation regarding our plans and the objectives of management are forward-looking statements. The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward- looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Israeli Securities Law, 1968. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements. These risks and uncertainties associated with our business are described in greater detail in the filings we make from time to time with SEC, including our Annual Report on Form 20-F. The forward-looking statements are made as of this date and we do not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. 3 3 Company Overview Ellomay operates in the energy and infrastructure sectors, including renewable and clean energy, and aims to exploit attractive yield to risk ratios Current management/controlling shareholders took control of a public shell with approximately $80M of cash and began investing/operating in the energy and infrastructure sectors in 2010 In January 2014, the Company raised $34.3 million by issuing 10-year, 4.6% debentures in Israel (“Series A Debentures”) to add to the capital base for investments In June 2014, the Company raised an additional $23 million through the sale of additional Series A Debentures In March 2015, the Company adopted a dividend distribution policy with the intention of distributing up to 33% of its annual distributable profits 4 4 Asset Summary Italy 12 PV Plants, totalinginstalled capacity of approximately 22.6 MWp, currently estimated annual revenues of approximately EUR 9.5 million. Spain 4 PV Plants, totalinginstalled capacity of approximately7.9 MWp, of which approximately 5.6 MWp are wholly owned and approximately 2.3 MWp are 85% owned. Currently estimated annual revenues of approximately EUR 2.8 million. Israel 7.5% indirect interest in Dorad Energy Ltd.,which holds and operates a 850 MW bi- fuel/natural gas power plant (the “Dorad Power Plant”), representing approximately 6-8% of Israel’s power capacity. Ellomay holds an option to increase its indirect holdings in Dorad Energy Ltd. to approximately 9.4%. 5 5 Dorad Power Plant The public Shlomo Nehama Kanir Partnership 1)Mr. Shlomo Nehama owns the shares of Ellomay directly and indirectly. A shareholders agreement was signed between Kanir partnership and a company controlled by Shlomo Nehama that holds 33.2%of Ellomay’s shares 2)Kanir partnership is controlled by Mr. Ran Fridrich andMr. Hemi Raphael . Kanir’s holdings percentage includes holdings by Ran Fridrich and Hemi
